Case 1:17-cv-23223-DPG Document 63 Entered on FLSD Docket 11/26/2018 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 17-23223-CIV-DPG

  SHALOM KATZ and all others similarly  )
  situated under 29 U.S.C. 216(b),      )
                                        )
                Plaintiffs,             )
        vs.                             )
                                        )
  WORLD LIQUIDATORS, INC.,              )
  MEIR PERETZ,                          )
                                        )
               Defendants.              )
  _____________________________________ )

     JOINT MOTION TO ENLARGE TIME FOR THE PARTIES TO FILE ALL PRE-
                          TRIAL DOCUMENTS

         Pursuant to Federal Rules of Civil Procedure Rule 6(b) and Local Rule 7.1, the Parties,

  by and through their respective undersigned counsel, request entry of an order granting the

  above-described motion (“Motion for Enlargement”), and as grounds there of state as follows:

     1. Per the Court’s Scheduling Order [DE27], the Parties Joint Pretrial Stipulation, including

         Witness and Exhibit Lists, Proposed Jury Instructions, Proposed Verdict Form(s) and/or

         finding of fact and conclusions of law, is due no later than December 7, 2018. The Jury

         Trial is set for January 7, 2019. Id.

     2. Depending on how the Court rules on Plaintiff’s Motion for Summary Judgment [DE43],

         which is ripe for review, the issues for Trial could be significantly narrowed.

     3. The Parties, therefore, seek a one week extension of time from the date the Court rules on

         the Plaintiff’s pending Motion for Summary Judgment [DE43] or until December 28,

         2018, whichever date comes first, to file all pretrial documents (i.e. pretrial stipulation,
Case 1:17-cv-23223-DPG Document 63 Entered on FLSD Docket 11/26/2018 Page 2 of 5



         witness/exhibit lists, jury instruction/verdict form(s)) in compliance with the Court’s

         Scheduling Order [DE27].

     4. The Parties do not file the above-styled Motion for purposes of delay but rather an

         enlargement of time to file all pre-trial documents will allow the Court an opportunity to

         possibly rule on the pending Motion for Summary Judgment [DE43] and narrow and

         clarify the issues for trial before proceeding to trial, thereby avoiding unnecessary

         accretion of fees.

     5. Therefore, the Parties respectfully request an enlargement through one (1) week from the

         Court’s Order regarding Plaintiff’s Motion for Summary Judgment [DE43] or until

         December 28, 2018, whichever date comes first, to file all pretrial documents including a

         Joint Pretrial Stipulation, Exhibit/Witness Lists, and Jury Instructions/Verdict Form(s).

                                         MEMORANDUM OF LAW

         The foregoing should constitute good cause shown to justify an extension under FRCP 6

  and Hetzel v. Bethlehem Steel Corp., 50 F.3d 360 (5th Cir. 1995). The Court has discretion to

  grant enlargements based on the circumstances. In the case at bar, trial is set to commence on

  January 7, 2019. [DE27]. An enlargement of time to file pretrial documents will allow the Court

  an opportunity to possibly rule on Plaintiff’s pending Motion for Summary Judgment [DE43]

  and narrow and clarify the issues for trial.

     WHEREFORE THE PARTIES RESPECTFULLY REQUEST AN ENLARGEMENT

  THROUGH ONE (1) WEEK FROM THE COURT’S ORDER REGARDING PLAINTIFF’S

  MOTION FOR SUMMARY JUDGMENT [DE43] OR UNTIL DECEMBER 28, 2018,

  WHICHEVER DATE COMES FIRST, TO FILE ALL PRETRIAL DOCUMENTS
Case 1:17-cv-23223-DPG Document 63 Entered on FLSD Docket 11/26/2018 Page 3 of 5



  INCLUDING A JOINT PRETRIAL STIPULATION, EXHIBIT/WITNESS LISTS, AND JURY

  INSTRUCTIONS/VERDICT FORM(S).

  Respectfully Submitted,

  Dated this 26th day of November, 2018.

  J.H. ZIDELL, P.A.                        GRAY ROBINSON, P.A.
  Counsel for Plaintiff                    Counsel for Defendants
  300 71st Street, Suite 605               401 East Las Olas Boulevard, Suite 1000
  Miami Beach, Florida 33141               Fort Lauderdale, FL 33301
  Telephone: (305) 865-6766                Telephone: (954) 761-8111
  Facsimile: (305) 865-7167                Facsimile: (954) 761-8112

  By:/s/ Rivkah F. Jaff                    BY: /s/ Thomas H. Loffredo, Esq.
  RIVKAH F. JAFF, ESQ.                     THOMAS H. LOFFREDO, ESQ.
  Fla. Bar No. 107511                      Florida Bar No.:
  Rivkah.Jaff@gmail.com                    Tom.Loffredo@Gray-Robinson.com
Case 1:17-cv-23223-DPG Document 63 Entered on FLSD Docket 11/26/2018 Page 4 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 17-23223-CIV-DPG

  SHALOM KATZ and all others similarly  )
  situated under 29 U.S.C. 216(b),      )
                                        )
                Plaintiffs,             )
        vs.                             )
                                        )
  WORLD LIQUIDATORS, INC.,              )
  MEIR PERETZ,                          )
                                        )
               Defendants.              )
  _____________________________________ )

   ORDER GRANTING JOINT MOTION TO ENLARGE TIME FOR THE PARTIES TO
                   FILE ALL PRE-TRIAL DOCUMENTS

     This cause, having come before the Court on the above-described Joint Motion, and the

  Court being duly advised in the premises, it is ORDERED AND ADJUDGED that said Motion

  is granted and therefore:

     THE PARTIES SHALL HAVE ONE (1) WEEK FROM THE COURT’S ORDER

  REGARDING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DE43] or until

  DECEMBER 28, 2018, WHICHEVER DATE COMES FIRST, TO FILE ALL PRETRIAL

  DOCUMENTS INCLUDING A JOINT PRETRIAL STIPULATION, EXHIBIT/WITNESS

  LISTS, AND JURY INSTRUCTIONS/VERDICT FORM(S) IN ACCORDANCE WITH THE

  COURT’S SCHEDULING ORDER [DE27].

     DONE AND ORDERED IN CHAMBERS IN MIAMI-DADE, FLORIDA, ON THIS

  _______ DAY OF _________________, 2018.

                                             __________________________________
                                             DARRIN P. GAYLES
                                             UNITED STATED DISTRICT JUDGE
Case 1:17-cv-23223-DPG Document 63 Entered on FLSD Docket 11/26/2018 Page 5 of 5




  Copies to: Counsel of Record
